Russell, C. J.
Section 5 of the act of 1912, under which the plaintiff in error was indicted, amends section 14 of an act for the protection of game animals, birds and fish, approved August 21, 1911, so that the section as amended reads as follows: “Any person who shall hunt, kill, or destroy, by any means whatsoever, or who is in possession of the following named birds or animals, except between the following dates, shall be guilty of a misdemeanor, and upon conviction shall be punished as is prescribed by section 12 of this act: Quail, commonly known as Bob White partridges, doves, wild turkey gobblers and plovers from November 20th to March 1st following; snipe from December 1st to May 1st following; woodcock and summer or wood duck from December 1st to January 1st following; deer from October 1st to December 1st following; cat squirrel from August 1st to January 1st following, of each year. It shall be unlawful any time of the year to scatter upon the lands of any person, whether it be the owner of the land or not, any corn, wheat or grain, or to bait for the purpose of drawing to the lands where such bait is scattered or placed, game birds or doves, for the purpose of shooting or allowing to be shot at, or killed, such game birds or doves at or near such lands so baited, and it shall be unlawful for any person to shoot at or kill any dove or other game bird at, upon, over or near any land baited or baited field or land. It shall be unlawful for any person to kill any fox squirrel prior to January 1st, 1918, and for violations of this provision such person or persons shall be guilty of a misdemeanor and punished as prescribed in section 1065 of the Criminal Code 1910.” It will be noticed that there is a penalty for violation of the law forbidding the killing of the birds named in the first division of this section, and a penalty for the unlawful killing of fox squirrels prior to January 1, 1918, but so much of the section as relates to the subject of baiting lands for the purpose of drawing game birds or doves to such land, for the purpose of shooting them or allowing them to be shot, is without any penalty, it being merely declared that such baiting- and killing shall be unlawful. It may be surmised that the legislature held an intention contrary to that expressed, but criminal laws are to be strictly construed; and it necessarily follows that until further legislative action, there is no effective method of enforcing the declaration which makes unlawful the baiting referred to in section 5 of the act of 1912. Judgment reversed.